Fourth Court of Appeals
                               San Antonio, Texas
                                     April 21, 2020

                                  No. 04-19-00861-CV

                                In the Matter of J.C.W.G.,

               From the 454th Judicial District Court, Medina County, Texas
                            Trial Court No. 19-02-13115-CR
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

    Appellee’s second motion for an extension of time to file its brief is
GRANTED. Appellee’s brief is due on or before May 4, 2020.


                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court